DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10−12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the sub-vessels are retrieved from the magazine, how the launch cable is attached in a way to impart launch power to a sub-vessel, or how the drive system works, as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1−9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The following is an analysis of enablement as it pertains to the Wands Factors (see MPEP 2164.01(a)):
(A) The breadth of the claims—The claims cover the launch system, comprising a base, crossbow limbs, recoil limbs, a magazine having multiple sub-vessels, a solar-powered mechanical drive system having at least one flexible solar cell limb, launch cables, and propulsion limbs. 
(B) The nature of the invention—The nature of the invention is a mechanical projector relying on a tensioned cable to launch projectiles, and relying on a solar powered mechanical drive for actuation, as well as shape memory materials which are actuated by changing temperature of the material.
(C) The state of the prior art—The mechanical projector itself is a mature technology. Solar power systems for space applications are well-understood, effectively a mature technology. Shape memory actuators are relatively newer than other aspects, however the fundamental concepts are well understood and shape memory alloys have found increased use in the field of aerospace.
(D) The level of one of ordinary skill—One of ordinary skill in the art is capable of understanding all the main concepts of the invention, i.e. how a tensioned cable may launch a projectile, how solar power works, and how shape memory materials can change shape in predictable ways depending upon temperature of the material.
(E) The level of predictability in the art—The art is fairly predictable as it pertains to the invention. The invention does not appear to be pushing the limits of current knowledge. For instance, determining the sizing of a suitable launch cable would require fairly straightforward computations based on the needed launch force, the material requirements, etc.
(F) The amount of direction provided by the inventor—The inventor provides little to no direction to guide one of ordinary skill in the art to reducing the device to practice. For example, inventor recites “a solar powered mechanical drive system 18 on the base 12 configured to position the cross-bow limbs 14 and the recoil limbs 16 in desired positions,” however no such drive is pictured or further explained. How does the drive system position the limbs? How is it relying on electrical power to do so? Inventor recites “launch cables 24 attached to the cross-bow limbs 14 configured to impart the launch power to the sub-vessels 22,” however these sub-vessels are contained in a revolver-style magazine, and because the magazine completely encircles each sub-vessel, it is unknown how a launch cable could impart momentum to a single sub-vessel without launching the entire magazine. Inventor recites propulsion limbs, but the limbs appear to merely alternate between the two positions shown in figure 7, which does not actually provide forward motion (see rejection under §101 below).
(G) The existence of working examples—There are no known working examples.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure—There would be extensive experimentation required. There is essentially no instruction provided on how to use solar energy to tension a launch cable in the manner shown, no indication that it would even be possible to impart a significant enough velocity to a sub-vessel to perform the stated objectives, no instruction on how to actually launch individual sub-vessels from the magazine, or of how to attach the magazine to the base in the first place. There is not even a mechanism to hold the launch cable in a taut position as with a normal crossbow, such that the cable forms a V-shape; the cable as described would extend in a straight line between the ends of the crossbow limbs. This is a crucial aspect of crossbows. The cable is stretched to store potential (strain) energy, the release of this energy is what imparts motion to the projectile.
In Applicant’s invention, based on all the consideration above, and lack of how to make and use this device, there would be undue experimentation needed to figure out how to even launch anything without the cable travelling, and thus it is unknown how to use the device. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 and 8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Applicant discloses in paragraph [0023] that “flexible propulsion limbs 30 generating locomotion in space by contraction then energy release in the desired direction of travel 32…Mechano-inertial propulsion (MIP) can function in the same way that a reaction wheel functions, with a gradual buildup of energy culminating in a sudden exchange, but in this case the forces are more directed and pronounced.” This is not in agreement with the laws of physics. In the vacuum of space there is negligible mass to react against. With conservation of momentum, there would be no mass moving in the opposite direction of travel, hence the propulsion limbs themselves would not travel. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Applicant should cite US Pat. No. 9,925,591 on an IDS.
Allowable Subject Matter
No determination of allowability can be made without first resolving the above rejections under §112 and §101. To expedite prosecution, Examiner considers NASA Technical Memorandum 2017-219018 (hereinafter “NASA”) to be the nearest prior art. NASA teaches a crossbow utilized in space to launch sub-vessels at another object in space (the “ballista” described throughout and shown in figs. 12 and 28). The sub-vessels are contained in a magazine (fig. 3). NASA does not teach a solar powered mechanical drive system which positions the crossbow limbs, and does not teach recoil limbs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642